DETAILED ACTION
This corrected Notice of Allowance replaces the previously mailed Notice of Allowance.
	This action is responsive to the following communication: the RCE filed 1/5/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 15 is cancelled; 22 is added; 1-14 and 16-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/29/2021 has been considered by the examiner.

	 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 22, (lines 5-6) “a first temperature change of the memory means” is changed to --a first temperature change of a first memory die of the memory means--; (line 6) “a second temperature change of the memory means” is changed to --a second temperature change of a second memory die of the memory means--.
Claims 16, (line 1) “The method of claim 15” is changed to --The method of claim 14--.

Allowable Subject Matter
Claim(s) 1-14 and 16-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely average temperature change is determined by averaging a first temperature change of a first memory die of the memory stack and a second temperature change of a second memory die of the memory stack: close the block to additional write operations to an unused portion of the block, and continue to allow read access to the first portion of the block.
With respect to independent claim 11 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely average temperature change is determined by averaging a first temperature change of a first memory die of the memory stack and a second temperature change of a second memory die of the memory stack: closing the block, and continuing to allow read access to the first portion of the block.
With respect to independent claim 22, the prior art fails to teach or suggest the claimed limitations, namely average temperature change is determined by averaging a first temperature change of a first memory die of the memory means and a second temperature change of a second memory die of the memory means; detect that the average temperature change has exceeded a threshold; and close a block of the memory means to additional write operations while continuing to allow read access to the block in response to the detecting.
The allowable claims are supported in at least fig. 14 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMETSMET whose telephone number is (571)272-2267.  The examiner can normally be reached on M-F, 9 AM-5 PM Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824